 



Exhibit 10.1



 



 

 

REGISTRATION RIGHTS AGREEMENT

 

between

 

Ubiquity, Inc.
a Nevada corporation

 

and

 

THE HOLDERS NAMED HEREIN

 

dated as of Effective Date
(as defined in this Agreement)

 



For a Proposed Firm Commitment Underwritten Offering of at least $40,000,000

 

To Permit Ubiquity, Inc. to “Up-List” to the NASDAQ Stock Market

 



 





 

 

 

TABLE OF CONTENTS

 



    Page         ARTICLE I       REGISTRATIONS BY THE COMPANY 2       1.1 Right
to Participate 2   1.2 Piggyback Expenses 2   1.3 Priority on Primary
Registrations 2   1.4 Priority on Secondary Registrations 3         ARTICLE II  
    CERTAIN REGISTRATIONS 3       2.1 Firm Commitment Underwritten Offering 3  
2.2 Priority for the Holders 3         ARTICLE III       HOLDBACK AGREEMENTS 4  
    3.1 Holdback As A Condition To Participate In the Proposed Offering 4   3.2
Holdback As Requested by the Underwriter 5   3.3 Additional Holdback for
Affiliates 5         ARTICLE IV       REGISTRATION PROCEDURES 6       4.1
Registration Procedures 6   4.2 Withdrawal by a Holder 10   4.3 Continued Right
to Sell Under Rule 144 10         ARTICLE V       REGISTRATION EXPENSES 10      
5.1 Fees Generally 10         ARTICLE VI       UNDERWRITTEN PROPOSED OFFERING 11
      6.1 Underwritten Proposed Offerings 11   6.2 Other Underwritten Offerings
11         ARTICLE VII       INDEMNIFICATION   12         7.1 Indemnification by
the Company 12

 



-i-

 



 

  7.2 Indemnification by a Selling Stockholder 13   7.3 Indemnification
Procedure 13   7.4 Underwriting Agreement 14   7.5 Contribution 14   7.6
Periodic Payments 15         ARTICLE VIII     RULE 144 REPORTING 15       8.1
Rule 144 15         ARTICLE IX     PARTICIPATION IN UNDERWRITTEN REGISTRATIONS
16       9.1 Participation in Underwritten Registrations 16         ARTICLE X  
    DEFINITIONS   16         10.1 Definitions 16         ARTICLE XI      
MISCELLANEOUS   17         11.1 No Inconsistent Agreements 17   11.2 Adjustments
Affecting Registrable Securities 18   11.3 Specific Performance 18   11.4
Actions Taken; Amendments and Waivers 18   11.5 Successors and Assigns 18   11.6
Notices 19   11.7 Headings; Certain Conventions 20   11.8 Gender 20   11.9
Invalid Provisions 20   11.10 Governing Law 20   11.11 Waiver of Jury Trial 20  
11.12 Counterparts 21   11.13 TERMINATION OF OBLIGATIONS UNDER THIS AGREEMENT 21
  11.14 Entire Agreement 21   11.15 Not a Offer for The Sale of Securities 21



 



-ii-

 



 



This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of the Effective Date (as hereinafter defined), by and among Ubiquity, Inc.,
a Nevada corporation (the “Company”), AND each of the holders of shares of
Common Stock that are Restricted Securities and each such Holder’s permitted
successors and assigns that acquires such shares of the Common Stock and becomes
a party to this Agreement in accordance with its terms, each, a “Holder” and,
collectively, the “Holders”) that execute and deliver this Agreement or a
joinder to this Agreement, in either case, on or prior to October 31, 2014 (the
“Required Holder Date”).

 

Capitalized terms that are used in this Agreement are defined in ARTICLE X.

 

RECITALS

 

WHEREAS, the Company is public company whose shares of Common Stock are traded
on the OTC Bulletin Board (OTCBB) under the symbol “UBIQ”;

 

WHEREAS, each Holder is a holder of shares of Common Stock that are Restricted
Securities and would be able to begin trading their shares of Common Stock in
broker transactions on the OTCBB under Rule 144 from and after September 29,
2014;

 

WHEREAS, the Company intends to qualify its shares of Common Stock for listing
on the NASDAQ Stock Market (“NASDAQ”) and, in order to so qualify, the Company
is required to meet the eligibility rules established by NASDAQ;

 

WHEREAS, the Company is a “Reverse Merger Company” (as such term is defined by
NASDAQ Rule 5110(c)(1)) and is required to satisfy the requirements set forth in
NASDAQ Rule 5110(c) (a copy of which is provided in Exhibit A, attached hereto)
to list the Common Stock on NASDAQ;

 

WHEREAS, Company intends to offer (the “Proposed Offering”) its shares of Common
Stock in a firm commitment underwritten public offering where: (1) the gross
proceeds to the Company will be at least $40 million; and (2) the underwriter in
the Proposed Offering is an investment bank with national recognition as a
leading investment bank (an “Underwriter”);

 

WHEREAS, the Company expects that the share price of the Common Stock would be
adversely and materially affected if holders of a substantial number of the
Company Restricted Securities sell shares in the over the counter bulletin board
market in broker transactions, primarily because the bulletin board market does
not have sufficient liquidity and the selling pressure in such transactions
would likely create a so-called vicious cycle of lowering the price that
increases stockholders to sell shares;

 

WHEREAS, any such material adverse effect on the price of the Company’s Common
Stock would make it more difficult for the Company to: (1) satisfy the minimum
closing price per share under NASDAQ Rule 5110(c) that is required to qualify
its shares of Common Stock for listing on NASDAQ; and (2) successfully complete
the Proposed Offering at a price per share that is acceptable to the Company;

 



 

 



 

WHEREAS, the Company desires to avoid any such material adverse effect on the
price of the Company’s Common Stock for the benefit of the stockholders and the
benefit of the Company;

 

NOW THEREFORE, the Company and each of the Holders agree as provided in this
Agreement:

 

ARTICLE I
REGISTRATIONS BY THE COMPANY

 

1.1 Right to Participate.

 

(a) Whenever the Company proposes to register any of its equity securities under
the Securities Act (whether for the Company’s own account (other than on Form
S-4 or S-8 or any successor forms) or for the account of any other Person) and
the registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company shall give prompt, written
notice to all Holders of its intention to effect such a registration, and such
notice shall offer each Holder the opportunity to register on the same terms and
conditions such number of such Holder’s Registrable Securities as such Holder
may request. The Company shall include in such registration all Registrable
Securities with respect to which the Company has received a notice from a Holder
to the Company (each, an “Opt-In Notice”) for inclusion therein that is
delivered to the Company on or prior to ten (10) Business Days after such
Holders receipt of the Company’s notice, subject to the provisions of Section
1.3 and Section 1.4. Such requests for inclusion shall specify the number of
Registrable Securities intended to be disposed of and the intended method of
distribution thereof.

 

(b) Any Holder may withdraw all or any of its Registrable Securities from the
registration for any reason or no reason during the period (“Holder Withdrawal
Period”) that: (i) commences on the date that the Company provides notice to
such Holder that that the Company will use a preliminary prospectus (which is
often referred to as the “red herring”) for the Proposed Offering to market the
Proposed Offering and the Company commences such marketing activities; and (ii)
expires on the date that is five (5) Business Days after thereafter. The parties
acknowledge that the Holder Withdrawal Period shall provide a Holder an
opportunity to be informed of the expected per share selling price and expected
net proceeds per share to the Holder that sells Registrable Securities in the
Proposed Offering to determine if such range is acceptable. If the range is not
acceptable, the Holder may withdraw its shares of Common Stock that it elected
to include in the offering in accordance with its written requests for inclusion
provided in accordance with Section 1.1(a).

 

1.2 Piggyback Expenses. The Registration Expenses of the Requesting Holders of
Registrable Securities that do not withdraw from the offering shall be paid by
the Company in all Piggyback Registrations.

 

1.3 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten, primary registration on behalf of the Company, and the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such registration are such that the
success of the offering would be materially and adversely affected, the Company
shall include any securities to be sold in such Piggyback Registration in the
following order: (a) first, the securities which the Company proposes to sell up
to the amount that provide the Company with gross proceeds of $40,000,000, (b)
second, the Registrable Securities requested to be included in such registration
by the Holders, in accordance with Section 1.1, provided, that if the managing
underwriters determine in good faith that a lower number of Registrable
Securities should be included, then the Company shall be required to include in
such registration only that lower number of Registrable Securities, and such
Holders shall participate in such registration on a pro rata basis in accordance
with the number of Registrable Securities requested to be included in such
registration by each such Holder, (c) third, the securities which the Company
proposes to sell that were not included in the offering, and (d) fourth, any
other securities proposed to be included in such registration.

 



2

 

 

1.4 Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten, secondary registration on behalf of Holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their good faith opinion the number of securities requested to be included in
such registration exceeds the number which can be sold in such offering within a
price range acceptable to the Holders on whose behalf the registration is being
made, the Company shall include any securities to be sold in such registration
in the following order: (a) first, the securities which such Holders propose to
sell, (b) second, the Registrable Securities requested to be included in such
registration by the Holders in accordance with Section 1.1, provided, that if
the managing underwriters determine in good faith that a lower number of
Registrable Securities should be included, then the Company shall be required to
include in such registration only that lower number of Registrable Securities,
and such Holders shall participate in such registration on a pro rata basis in
accordance with the number of Registrable Securities requested to be included in
such registration by each such Holder, and (c) third, any other securities
proposed to be included in such registration.

 

ARTICLE II
CERTAIN REGISTRATIONS

 

2.1 Firm Commitment Underwritten Offering. The Company shall promptly use its
commercially reasonable efforts to engage an Underwriter and file a registration
statement with the Commission on Form S-1 to register shares of its Common Stock
in the Proposed Offering (such Form S-1 being referred to in this Agreement as
the “Proposed Offering S-1”). The Company has had substantive discussions with
at least two investment banks that would qualify as an Underwriter and believes
that it will be able to file the Proposed Offering S-1 and consummate the
Proposed Offering on or prior to the date specified in Section 3.1.

 

2.2 Priority for the Holders. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to Article I of this
Agreement, and if such previous registration has not been withdrawn or
abandoned, the Company will not file or cause to be effected any other
registration of any of its equity securities or securities convertible,
exchangeable or exercisable for or into its equity securities under the
Securities Act (except on Form S-4 or Form S-8 or any successor form), whether
on its own behalf or at the request of any Holder or Holders of such securities,
until the earlier of (a) the date on which the Registrable Securities included
therein have been sold or (b) six months from such effective date.

 



3

 

 

ARTICLE III
HOLDBACK AGREEMENTS

 

3.1 Holdback As A Condition To Participate In the Proposed Offering.

 

(a) Each Holder that is a party to this Agreement agrees that it will not sell,
transfer, pledge, hypothecate or otherwise convey any of its shares of Common
Stock for the period that commences on the date that such Holder became a party
to this Agreement (by executing and delivering a counterpart of this Agreement
or a joinder to this Agreement) until the date (the “Holdback Expiration Date”)
that is the effective date of the registration statement for the Proposed
Offering or, if earlier, any of the following dates:

 

(i) The Required Holder Date, if Holders that hold at least 50% of the
Registrable Securities (“Required Holders”) have not executed and delivered to
the Company a counterpart to this Agreement and have become a party to this
Agreement;

 

(ii) November 26, 2014, if, on or prior to such date: (A) the Company does not
select an Underwriter that is nationally recognized as a national or global
investment bank that has relevant and significant experience as a lead or
managing underwriter of public offerings that are registered under the
Securities Act; and (B) the Company provides a Progress Notice that the
condition provided in this clause has been satisfied;

 

(iii) January 26, 2015, if, on or prior to such date: (A) the Company has not
engaged the Underwriter and the Underwriter has completed its initial due
diligence of the Company with respect to the Proposed Offering; and (B) the
Company provides a Progress Notice that the condition provided in this clause
has been satisfied;

 

(iv) February 6, 2015, if, on or prior to such date: (A) the Company has not
filed the Proposed Offering S-1; and (B) the Company provides a Progress Notice
that the condition provided in this clause has been satisfied; and

 

(v) March 31, 2015, if, on or prior to such date: (A) the Company has not
consummated the Proposed Offering.

 

(b) Notwithstanding the provisions of Section 3.1, a Holder may sell, transfer,
pledge, hypothecate or otherwise convey any of its shares of Common Stock in a
transaction that: (i) is exempt from the registration requirements of the
Securities Act because such transaction does not involve a public offering
within the meaning of the Securities Act; and (ii) is not effected in reliance
on Rule 144.

 

(c) Accordingly, each Holder acknowledges and understands that by becoming a
party to this Agreement and being permitted to participate in the Proposed
Offering that such Holder will hold its Restricted Securities until the
effective date of the Proposed Offering or the date, if earlier, the Holdback
Expiration Date specified in Section 3.1 if the specified condition is not
satisfied by such date.

 



4

 

 

(d) The Company will provide notices to each of the Holders (which, in
accordance with the provisions of Section 11.6(c) may be delivered by posting
such information on the Company’s website or through social media posts) if the
conditions set forth in Section 3.1(a) on or prior to each applicable date
specified in Section 3.1(a) (each such notice being a “Progress Notice”).

 

3.2 Holdback As Requested by the Underwriter. In the case of any underwritten
offering of Registrable Securities, each Holder of Registrable Securities party
hereto agrees, if and to the extent requested in good faith, in writing, by the
managing underwriter or underwriters administering such offering as promptly as
practicable (but in any event prior to the commencement of the 7-day period
referred to below), not to effect any public sale or distribution of any shares
of Common Stock, or any securities convertible, exchangeable or exercisable for
or into shares of Common Stock, during the seven (7) days prior to, and the
ninety (90) day period beginning on, the effective date of any firm commitment
underwritten offering that is registered under the Securities Act or any
underwritten Piggyback Registration, in which case such Holder had an
opportunity to participate without cutback under ARTICLE I; provided, that:

 

(a) the officers and directors of the Company enter into agreements that are no
less restrictive;

 

(b) the restriction under this Section 3.2 shall not prevent any sale by a
Holder as a selling stockholder in connection with the Proposed Offering;

 

(c) the restrictions under this Section 3.2 shall not prevent any private
placement sales to purchasers who agree to similar restrictions;

 

(d) this Section 3.2 shall be applicable only during the period commencing on
the date that the Company files the Proposed Offering S-1 and expires on the
date that is six (6) months after such date; and

 

(e) this Section 3.2 shall expire and no longer be applicable if any of the
conditions that cause the Holdback Expiration Date to be earlier than the
effective date of the registration statement for the Proposed Offering under
Section 3.1(a) has occurred.

 

3.3 Additional Holdback for Affiliates. Each Affiliate of the Company shall be
required to not sell, transfer, pledge, hypothecate or otherwise convey any of
its shares of Common Stock, or any securities convertible, exchangeable or
exercisable for or into shares of Common Stock, during the period of time that
commences on the date of this Agreement and expires on the date that: (x) is
reasonably requested by the Underwriter in the Proposed Offering and (y) is
accepted by Holders that are Affiliates and hold at least 20% of the shares of
Common Stock that are held by all Affiliates of the Company on the date of this
Agreement (the “Required Affiliated Holders”); provided, that:

 

(a) the restrictions under this Section 3.3 shall not prevent any private sales
to members of such Affiliates family or in connection with bona fide estate
planning transfers or in accordance with decedent or estate laws; and

 



5

 

 

(b) this Section 3.3 shall expire and no longer be applicable if any of the
conditions that cause the Holdback Expiration Date to be earlier than the
effective date of the registration statement for the Proposed Offering under
Section 3.1(a) has occurred.

 

ARTICLE IV
REGISTRATION PROCEDURES

 

4.1 Registration Procedures. Whenever the Required Holders have requested that
any Registrable Securities be registered in accordance with ARTICLE I, the
Company shall use its commercially reasonable efforts to effect the registration
and the sale of such Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall as
expeditiously as possible (or, in the case of clause (p) below, shall not):

 

(a) promptly prepare and file with the Commission a registration statement with
respect to such Registrable Securities (such registration statement to include
in each case all information which the Holders of the Registrable Securities to
be registered thereby shall reasonably request) and use its commercially
reasonable efforts to cause such registration statement to become effective,
provided that as promptly as practicable before filing a registration statement
or prospectus or any amendments or supplements thereto, the Company shall

 

(i) only include information about each Requesting Holder that it has on file in
its books and records and has a good faith belief is true and correct in all
material respects; and

 

(ii) remove from the registration statement any Requesting Holder that provides
a notice to the Company during the Holder Withdrawal Period that such Requesting
Holder no longer wants to participate in the Proposed Offering;

 

(iii) promptly (A) upon request by any such any request by the Commission to
amend such registration statement or amend or supplement any prospectus or
(B) any stop order issued or threatened by the Commission and (iii) take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;

 

(b) with respect to such registration statement:

 

(i) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective at all times during the
period commencing on the effective date of such registration statement and
ending on the earlier of (A) the first date as of which all Registrable
Securities covered by such registration statement are sold in accordance with
the intended plan of distribution set forth in such registration statement, or
(B) one hundred eighty (180) days following the effective date of such
registration statement (except that such period shall be extended (x) by the
length of any period that a stop order or similar proceeding is in effect which
prohibits the distribution of the Registrable Securities, and (y) by the number
of days during the period from and including the date on which each seller of
Registrable Securities shall have received a notice delivered pursuant to clause
(f) below until the date when such seller shall have received a copy of the
supplemented or amended prospectus contemplated by clause (f) below); and

 



6

 

 

(ii) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(c) furnish, without charge, to each seller of Registrable Securities covered by
such registration statement, such number of conformed copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus
and, in each case, including all exhibits thereto and documents incorporated by
reference therein) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(d) use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as any seller thereof shall
reasonably request, to keep such registration or qualification in effect for so
long as such registration statement remains in effect and to do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of any such
Registrable Securities owned by such seller; provided, however, that the Company
shall not be required to:

 

(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this clause (d); or

 

(ii) subject itself to taxation in any such jurisdiction; or

 

(iii) consent to general service of process in any such jurisdiction;

 

(e) furnish to each seller of the Registrable Securities covered by such
registration statement a signed copy, addressed to such seller (and the
underwriters, if any), of an opinion of counsel for the Company, dated the
effective date of such registration statement (and, if such registration
statement includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein) as are customarily covered in opinions of issuer’s counsel delivered to
the underwriters in underwritten public offerings;

 

(f) notify each seller of Registrable Securities covered by such registration
statement, at a time when a prospectus relating to such Registrable Securities
is required to be delivered under the Securities Act, of the occurrence of any
event known to the Company as a result of which the prospectus included in such
registration statement, as then in effect, contains an untrue statement of a
material fact or omits to state any fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; and, at the request of any seller of
Registrable Securities covered by such registration statement, the Company shall
prepare and furnish such seller a reasonable number of copies of a supplement to
or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

 



7

 

 

(g) with respect to the Proposed Offering, cause the Registrable Securities
covered by such registration statement to be listed on each securities exchange
or automated quotation system on which similar securities issued by the Company
are then listed or, if such securities are not then listed on a national
securities exchange (such as NASDAQ), cause them to be so listed or qualified,
provided that the Company then meets or is reasonably capable of meeting the
eligibility requirements for such exchange or system and such exchange or system
is reasonably satisfactory to the managing underwriters, and to enter into such
customary agreements as may be required in furtherance thereof, including
listing applications and indemnification agreements in customary form;

 

(h) continue to provide a transfer agent, registrar and CUSIP number for the
Registrable Securities covered by such registration statement;

 

(i) with respect to the Proposed Offering, enter into such customary
arrangements and take all such other actions (including participating in “road
shows”) as underwriters in the Proposed Offering reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities;

 

(j) make available for inspection by any seller of Registrable Securities
covered by such registration statement, any underwriter participating in any
disposition of securities pursuant to such registration statement and any
attorney, accountant or other agent retained by any such seller or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement; provided, that the obligations of the Company to provide
such information to any seller may be limited to the extent reasonably requested
by such seller and may be conditioned on such seller agreeing to the terms and
provisions of a confidentiality agreement acceptable to the Company and no
provision of this Agreement shall subject the Company to the risk of violating
applicable law, including without limitation, Regulation FD promulgated by the
Commission;

 

(k) subject to other provisions hereof, use all reasonable commercially
reasonable efforts to cause the Registrable Securities covered by such
registration statement to be registered with or approved by such governmental
agencies or authorities or self-regulatory organizations as may be necessary to
enable the sellers thereof to consummate the disposition of such Registrable
Securities;

 

(l) use reasonable commercially reasonable efforts to obtain a “comfort” letter,
dated the effective date of such registration statement (and, if such
registration includes an underwritten offering, dated the date of the closing
under the underwriting agreement), signed by the independent public accountants
who have certified the Company’s financial statements included in such
registration statement, addressed to the Company, to each seller of the
Registrable Securities covered by such registration statement, and to the
underwriters, if any, covering substantially the same matters with respect to
such registration statement (and the prospectus included therein) and with
respect to events subsequent to the date of such financial statements, as are
customarily covered in accountants’ letters delivered to the underwriters in
underwritten public offerings of securities and such other financial matters as
any such seller or the underwriters, if any, may reasonably request;

 



8

 

 



(m) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and make available to its
security holders, in each case as soon as practicable, an earnings statement
covering a period of at least twelve (12) months, beginning with the first month
after the effective date of such registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act;

 

(n) permit any Holder of Registrable Securities covered by such registration
statement which is a controlling person of the Company (within the meaning of
the Securities Act or the Exchange Act) to participate in the preparation of
such registration statement and to include therein material, furnished to the
Company in writing, which in the reasonable judgment of such Holder should be
included and which is reasonably acceptable to the Company;

 

(o) promptly notify the Holders of the Registrable Securities covered by such
registration statement of the issuance of any stop order by the Commission or
the issuance by any state securities commission or other regulatory authority of
any order suspending the qualification or exemption from qualification of any of
the Registrable Securities under state securities or “blue sky” laws, and use
all reasonable efforts to obtain the lifting at the earliest possible time of
any stop order suspending the effectiveness of such registration statement or of
any order preventing or suspending the use of any preliminary prospectus
included therein;

 

(p) at any time file or make any amendment to such registration statement, or
any amendment of or supplement to the prospectus included therein (including
amendments of the documents incorporated by reference into the prospectus):

 

(i) of which each seller of Registrable Securities covered by such registration
statement or the managing underwriters, if any, shall not have previously been
advised and furnished a copy; or

 

(ii) to which the sellers of a majority (by number of shares) of the Registrable
Securities covered by such registration statement, the managing underwriters (if
any) or counsel for such sellers or any such managing underwriters shall
reasonably object;

 

(q) make such representations and warranties (subject to appropriate disclosure
schedule exceptions) to the sellers of the Registrable Securities covered by
such registration statement and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters and selling Holders, as
the case may be, in underwritten public offerings of substantially the same
type;

 



9

 

 

(r) during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the
Commission pursuant to Section 12(a), 13(c), 14 or 15(d) of the Exchange Act;
and

 

(s) if such registration statement refers to any seller of Registrable
Securities covered thereby by name or otherwise as the Holder of any securities
of the Company, then (whether or not such seller is or might be deemed to be a
controlling person of the Company) (i) at the request of such seller, insert
therein language, in form and substance reasonably satisfactory to such seller,
the Company and the managing underwriters, if any, to the effect that the
holding by such seller of such securities is not to be construed as a
recommendation by such seller of the investment quality of the Registrable
Securities or the Company’s other securities covered thereby and that such
holding does not imply that such seller will assist in meeting any future
financial requirements of the Company, and (ii) in the event that such reference
to such seller by name or otherwise is not required by the Securities Act, any
similar federal or state statute, or any rule or regulation of any regulatory
body having jurisdiction over the offering, at the request of such seller,
delete the reference to such seller.

 

4.2 Withdrawal by a Holder. A Holder that is a Requesting Holder may withdraw
from the Proposed Offering by delivering to the Company a notice to the effect
that it so withdraws it shares of Registrable Securities from the Proposed
Offering during the Holder Withdrawal Period. Any such withdrawal may be in
whole or in part as specified in such notice. If the notice does not specify
that such withdrawal is in part, then the Company shall effect such withdrawal
for all of the Registrable Securities of such Holder. Any such notice by a
Holder shall be irrevocable.

 

4.3 Continued Right to Sell Under Rule 144. No provision of this Agreement,
other than Section 3.2 and Section 3.3, shall prohibit or prevent a Holder from
selling its shares of Common Stock under Rule 144 from and after the Holdback
Expiration Date. Accordingly, each Holder that is not an Affiliate of the
Company and that in accordance with Section 4.2 withdraws from participation in
the registered offering of Common Stock will be permitted to sell its shares of
Restricted Securities (its shares of Common Stock) in accordance with Rule 144,
subject to any holdback that is in good faith required by the Underwriter for
the success of an underwritten offering in accordance with Section 3.2.

 

ARTICLE V
REGISTRATION EXPENSES

 

5.1 Fees Generally. All expenses incident to the Company’s performance of or
compliance with this Agreement, including internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance, the expenses and fees for listing securities
on one or more securities exchanges, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications of
the Registrable Securities), printing expenses, messenger and delivery expenses,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding underwriting fees,
discounts and commissions) and other Persons retained by the Company (all such
expenses being herein called “Registration Expenses”) shall be borne by the
Company, except that each Holder shall pay any underwriting fees, discounts or
commissions attributable to the sale of its Registrable Securities.

 



10

 

 

ARTICLE VI
UNDERWRITTEN PROPOSED OFFERING

 

6.1 Underwritten Proposed Offerings.

 

(a) The Company shall enter into an underwriting agreement with the Underwriter
for such offering, provided that such agreement (i) shall be reasonably
satisfactory in substance and form to the Company and the Underwriter; and (ii)
contain such representations and warranties by the Company and such other terms
as are generally included in agreements of this type, including indemnities
customarily included in such agreements.

 

(b) The Holders of the Registrable Securities to be distributed by such
Underwriter in the Proposed Offering shall be parties to such underwriting
agreement and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall also be made to and
for the benefit of such Holders of Registrable Securities and that any or all of
the conditions precedent to the obligations of the Underwriter under such
underwriting agreement also be conditions precedent to the obligations of such
Holders of Registrable Securities.

 

(c) The Company shall cooperate with any such Holder of Registrable Securities
in order to limit any representations or warranties to, or agreements with, the
Company or the Underwriter to be made by such Holder only to representations,
warranties or agreements regarding such Holder, such Holder’s Registrable
Securities, such Holder’s intended method of distribution and any other
representation required by applicable law.

 

6.2 Other Underwritten Offerings. If the Company at any time proposes to
register any of its equity securities under the Securities Act as contemplated
by ARTICLE I and such equity securities are to be distributed by or through one
or more underwriters, the Company, if requested by any Holder as provided in
Article II, shall arrange for such underwriters to include all the Registrable
Securities to be offered and sold by such Holder, subject to the limitations set
forth in ARTICLE I, among the securities to be distributed by such underwriters.
The Holders of the Registrable Securities to be distributed by such underwriters
shall be parties to the underwriting agreement between the Company and such
underwriters, and may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall also be made to and
for the benefit of such Holders of Registrable Securities and that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to the obligations of such
Holders of Registrable Securities. The Company shall cooperate with any such
Holder of Registrable Securities in order to limit any representations or
warranties to, or agreements with, the Company or the underwriters to be made by
such Holder only to representations, warranties or agreements regarding such
Holder, such Holder’s Registrable Securities, such Holder’s intended method of
distribution and any other representation required by applicable law.

 



11

 

 

ARTICLE VII
INDEMNIFICATION

 

7.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, each of the Holders of any
Registrable Securities covered by a registration statement that has been filed
with the Commission pursuant to this Agreement, each other Person, if any, who
controls such Holder within the meaning of the Securities Act or the Exchange
Act, and each of their respective directors, partners (general and limited),
stockholders, members, managers, officers, employees and agents, as follows:

 

(a) against any and all loss, liability, claim, damage, cost or expense (other
than amounts paid in settlement) incurred by such Person arising out of or based
upon an untrue statement or alleged untrue statement of a material fact
contained in such registration statement (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or in any
preliminary prospectus or prospectus included therein (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

 

(b) against any and all loss, liability, claim, damage, cost and expense
incurred by such Person to the extent of the aggregate amount paid in settlement
of any litigation, or any investigation or proceeding by any governmental agency
or body, in each case whether commenced or threatened, or of any claim
whatsoever, that arises out of or is based upon any such untrue statement or
omission or any such alleged untrue statement or omission, if such settlement is
effected with the written consent of the Company (which consent shall not be
unreasonably withheld or delayed); and

 

(c) against any and all expense incurred by such Person in connection with
investigating, preparing or defending against any litigation or any
investigation or proceeding by any governmental agency or body, in each case
whether commenced or threatened in writing, or against any claim whatsoever,
that arises out of or is based upon any such untrue statement or omission or any
such alleged untrue statement or omission, to the extent that any such expense
is not paid under clause (a) or (b) above;

 

provided, however, that this indemnity does not apply to any loss, liability,
claim, damage, cost or expense to the extent arising out of or based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of any Holder expressly for use in the preparation
of any registration statement (or any amendment or supplement thereto),
including all documents incorporated therein by reference, or in any preliminary
prospectus or prospectus included therein (or any amendment or supplement
thereto); and provided further, however, that the Company will not be liable to
any Holder of Registrable Securities (or any other indemnified Person) under the
indemnity agreement in this Section 7.1, with respect to any preliminary
prospectus to the extent that any such loss, liability, claim, damage, cost or
expense of such Holder (or other indemnified Person) results from the fact that
such Holder sold Registrable Securities to a Person to whom there was not sent
or given, at or prior to the written confirmation of such sale, a copy of the
final prospectus, if the Company has previously and timely furnished copies
thereof to such Holder, and if such final prospectus would have corrected such
untrue statement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
any other Person eligible for indemnification under this Section 7.1, and shall
survive the transfer of such securities by such seller.

 



12

 

 

7.2 Indemnification by a Selling Stockholder. In connection with any
registration statement in which a Holder of Registrable Securities is
participating, each such Holder agrees to indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 7.1), to the extent
permitted by law, the Company and its directors, officers and controlling
Persons, and their respective directors, officers and general partners, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary, final or summary prospectus
included therein, or any amendment or supplement thereto, or to any such
prospectus, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
that relates only to such Holder or the plan of distribution that is expressly
furnished to the Company by or on behalf of such Holder for use in the
preparation of such registration statement, preliminary, final or summary
prospectus or amendment or supplement. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company,
or such Holder, as the case may be, or any of their respective directors,
officers, or controlling Persons and shall survive the transfer of Registrable
Securities by such Holder. With respect to each claim pursuant to this
Section 7.2, each Holder’s maximum liability under this Section 7.2 shall be
limited to an amount equal to the net proceeds actually received by such Holder
(after deducting any underwriting fees, discount and expenses) from the sale of
Registrable Securities being sold pursuant to such registration statement or
prospectus by such Holder.

 

7.3 Indemnification Procedure. Within ten (10) days after receipt by an
indemnified party hereunder of written notice of the commencement of any action
or proceeding involving a claim referred to in Section 7.1 or Section 7.2, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under Section 7.1 or Section 7.2 except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action or proceeding is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal
fees and expenses subsequently incurred by the latter in connection with the
defense thereof, unless in such indemnified party’s reasonable judgment an
actual or potential conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, in which case the
indemnifying party shall not be liable for the fees and expenses of (i) in the
case of a claim referred to in Section 7.1, more than one counsel (in addition
to any local counsel) for all indemnified parties selected by the Holders of a
majority (by number of shares) of the Registrable Securities held by such
indemnified parties or (ii) in the case of a claim referred to in Section 7.2,
more than one counsel (in addition to any local counsel) for the Company, in
each case in connection with any one action or separate but similar or related
actions or proceedings. An indemnifying party who is not entitled to (pursuant
to the immediately preceding sentence), or elects not to, assume the defense of
a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party an actual
or potential conflict of interest may exist between such indemnified party and
any other of such indemnified parties with respect to such claim, in which event
the indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels as may be reasonable in light of such conflict.
The indemnifying party will not, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit, investigation or proceeding in
respect of which indemnification may be sought hereunder (whether or not such
indemnified party or any Person who controls such indemnified party is a party
to such claim, action, suit, investigation or proceeding), unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability arising out of such claim, action, suit,
investigation or proceeding and such settlement, compromise or consent involves
only the payment of money and such money is actually paid by the indemnifying
party. Whether or not the defense of any claim or action is assumed by the
indemnifying party, such indemnifying party will not be subject to any liability
for any settlement made without its consent, which consent will not be
unreasonably withheld. Notwithstanding anything to the contrary set forth
herein, and without limiting any of the rights set forth above, in any event any
indemnified party will have the right to retain, at its own expense, counsel
with respect to the defense of a claim.

 



13

 

 

7.4 Underwriting Agreement. The Company, and each Holder of Registrable
Securities requesting registration of all or any part of such Holder’s
Registrable Securities pursuant to ARTICLE I, shall provide for the foregoing
indemnity (with appropriate modifications as may be reasonably requested by the
managing underwriter) in any underwriting agreement entered into in connection
with a Piggyback Registration with respect to any required registration or other
qualification of Registrable Securities under any federal or state law or
regulation of any governmental authority.

 

7.5 Contribution. If the indemnification provided for in Section 7.1 or
Section 7.2 is unavailable to hold harmless an indemnified party under such
Section, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to in Section 7.1 or Section 7.2, as the case
may be, in such proportion as is appropriate to reflect the relative fault of
such indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations, including the relative benefits received by each party
from the offering of the securities covered by the relevant registration
statement, the parties’ relative knowledge and access to information concerning
the matter with respect to which the relevant claim was asserted and the
parties’ relative opportunities to correct and prevent any relevant statement or
omission. Without limiting the generality of the foregoing, the parties’
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to relevant information and opportunity to correct or prevent
any such untrue statements or omission. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 7.5 were to
be determined by pro rata or per capita allocation (even if the underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first and second sentences of this this Section 7.5. The amount paid
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the first sentence of this Section 7.5 shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending the relevant
action or proceeding and shall be limited as provided in Section 7.3 if the
indemnifying party has assumed the defense of the relevant action or proceeding
in accordance with the provisions of this Section 7.3. Promptly after receipt by
an indemnified party under this Section 7.5 of notice of the commencement of any
action or proceeding against such party in respect of which a claim for
contribution may be made against an indemnifying party under this Section 7.5,
such indemnified party shall notify the indemnifying party in writing of the
commencement thereof if the notice specified in Section 7.3 has not been given
with respect to such action or proceeding; provided, however, that the omission
to so notify the indemnifying party shall not relieve the indemnifying party
from any liability which it may otherwise have to any indemnified party under
this Section 7.5, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. The Company and each Holder of
Registrable Securities agrees with each other and the underwriters of the
Registrable Securities, if requested by such underwriters, that (i) the
underwriters’ portion of the contribution paid to such Holders pursuant to this
Section 7.5 shall not exceed the total underwriting fees, discounts and
commissions in connection with the relevant offering and (ii) that the total
amount of any such Holder’s contributions under this Section 7.5 shall not
exceed an amount equal to the net proceeds actually received by such Holder from
the sale of Registrable Securities in the offering to which the losses,
liabilities, claims, damages or expenses of the indemnified parties relate. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 



14

 

 

7.6 Periodic Payments. The indemnification required by this Article VIII shall
be made by periodic payments of the amount thereof during the course of the
relevant investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred.

 

ARTICLE VIII
RULE 144 REPORTING

 

8.1 Rule 144. The Company hereby agrees as follows: the Company shall use its
commercially reasonable efforts to make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after 90 days following the effective date of the first
registration by the Company under the Securities Act of an offering of its
securities to the general public; the Company shall use its commercially
reasonable efforts to file with the Commission in a timely manner all reports
and other documents as the Commission may prescribe under Section 13(a) or 15(d)
of the Exchange Act at any time after the Company has become subject to such
reporting requirements of the Exchange Act; and the Company shall furnish to
each Holder of Registrable Securities forthwith upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 (at any time from and after 90 days following the effective date of the
first registration statement by the Company for an offering of its securities to
the general public) and of the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), (ii) a copy of the
most recent annual or quarterly report of the Company and (iii) such other
reports and documents so filed as a Holder may reasonably request to avail
itself of any rule or regulation of the Commission allowing a Holder of
Registrable Securities to sell any such securities without registration.

 



15

 

 

ARTICLE IX
PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

 

9.1 Participation in Underwritten Registrations. No Holder of Registrable
Securities may participate in any underwritten registration hereunder unless
such Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
escrow agreements and other documents reasonably required under the terms of
such underwriting arrangements and consistent with the provisions of this
Agreement.

 

ARTICLE X
DEFINITIONS

 

10.1 Definitions. The following defined terms, when used in this Agreement,
shall have the respective meanings set forth below (such definitions to be
equally applicable to both singular and plural forms of the terms defined):

 

(a) “Affiliate” of a Person means any Person that directly or indirectly through
one or more intermediaries controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, direct or indirect, of the power to cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

(b) “Agreement” means this Registration Right Agreement and all exhibits hereto,
as the same may be amended, modified, supplemented or restated from time to time
in accordance with the terms hereof.

 

(c) “Business Day” means a day other than Saturday, Sunday or any other day on
which banks located in the State of New York are authorized or obligated to
close.

 

(d) “Commission” means the United States Securities and Exchange Commission.

 

(e) “Common Stock” means the shares of common stock of the Company, par value
$0.001 per share.

 

(f) “Company” has the meaning ascribed to it in the preamble.

 



16

 

 

(g) “Effective Date” shall mean the date that the Required Holders execute and
deliver a counterpart to this Agreement to the Company.

 

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission issued thereunder.

 

(i) “Holders” has the meaning ascribed to it in the preamble.

 

(j) “Person” means any individual, corporation, partnership, association, trust
or other entity or organization, including a government or political subdivision
or an agency or instrumentality thereof.

 

(k) “Piggyback Registration” has the meaning ascribed to it in Section 1.1.

 

(l) “Registration Expenses” has the meaning ascribed to it in Section 5.1.

 

(m) “Registrable Securities” means (i) the shares of Common Stock held by the
Holders, and (ii) any securities issued or issuable with respect to such Common
Stock in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such securities will cease to be Registrable Securities when they
have been (x) effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them or (y) after the
effective date of the registration statement with respect to the Proposed
Offering or, if earlier, the Holdback Expiration Date specified in Section
3.1(a).

 

(n) “Requesting Holders” means, a Holder that timely delivers an Opt-In Notice
in accordance with Section 1.1(a).

 

(o) “Required Holder Date” shall have the meaning ascribed to such term in the
preamble.

 

(p) “Required Holders” shall have the meaning ascribed to such term in
Section 3.1(a).

 

(q) “Restricted Securities” shall have the meaning ascribed to such term in Rule
144.

 

(r) “Rule 144” shall mean Rule 144 promulgated by the Commission, 17 CFR
§230.144.

 

(s) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the Commission issued thereunder.

 

ARTICLE XI
MISCELLANEOUS

 

11.1 No Inconsistent Agreements. The Company represents and warrants that it is
not currently a party to, and covenants that it will not hereafter enter into,
any agreement which is inconsistent with, or would otherwise restrict the
performance by the Company of, its obligations hereunder.

 



17

 

 

11.2 Adjustments Affecting Registrable Securities. The Company will not take any
action, or fail to take any action which it may properly take, with respect to
its securities if such action or failure to act would materially and adversely
affect the ability of the Holders of Registrable Securities to include
Registrable Securities in a registration undertaken pursuant to this Agreement.

 

11.3 Specific Performance. In the event of a breach by any party to this
Agreement of its obligations under this Agreement, any party injured by such
breach, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The parties agree that the provisions of this
Agreement shall be specifically enforceable, it being agreed by the parties that
the remedy at law, including monetary damages, for breach of any such provision
will be inadequate compensation for any loss and that any defense in any action
for specific performance that a remedy at law would be adequate is waived.

 

11.4 Actions Taken; Amendments and Waivers.

 

(a) Except as otherwise provided herein, no modification, amendment or waiver of
any provision of this Agreement will be effective against the Company or any
Holder of Registrable Securities, unless such modification, amendment or waiver
is approved in writing by the Company and Holders that hold at least 50% of the
shares of Registrable Securities held by the Holders party to this Agreement.

 

(b) The failure of any party hereto to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(c) Notwithstanding any provision of this Section 11.4 to the contrary: (i) no
amendment to this Agreement that disproportionately affects a Holder (based on
the rights of such Holder to the Registrable Securities held by such Holder);
and (ii) no extension of the Holdback Expiration Date applicable to a Holder may
be effected with such Holder’s consent; provided that Holders that hold at least
50% of the shares of Registrable Securities held by the Holders party to this
Agreement may extend any Holdback Expiration Date specified in Section 3.1(a)
except that such majority of the Holders may not extend the date specified in
Section 3.1(a)(v) by more than 60 days .

 

11.5 Successors and Assigns. The rights of a Holder under this Agreement may be
transferred or assigned in connection with a transfer of Registrable Securities
to (i) any Affiliate of a Holder, (ii) any subsidiary, parent, partner, retired
partner, employee, consultant, limited partner, stockholder or member of a
Holder, or (iii) any family member or trust for the benefit of any Holder.
Notwithstanding the foregoing, such rights may only be transferred or assigned
provided that all of the following additional conditions are satisfied: (a) such
transfer or assignment is effected in accordance with applicable securities laws
(without regard to Rule 144); (b) such transferee or assignee agrees in writing
to become subject to the terms of this Agreement; and (c) the Company is given
written notice by such Holder of such transfer or assignment, stating the name
and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned.
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors, assigns or
transferees of Registrable Securities. It shall be a condition of any merger,
consolidation or other reorganization with or involving another Person and the
Company that such Person assume the obligations of the Company under this
Agreement.

 



18

 

 

11.6 Notices.

 

(a) All notices, requests and other communications hereunder must be in writing
and will be deemed to have been duly given only if delivered personally against
written receipt or by facsimile transmission against facsimile confirmation or
mailed (by certified mail, postage prepaid, return receipt requested) or
delivered by reputable overnight courier, fee prepaid, to the parties at the
following addresses or facsimile numbers:

 

(i) If to the Company to:

 

UBIQUITY, INC.

9801 Research Drive

Irvine, CA 92618

Facsimile No.: (949) 954-1591

Attn.: Christopher Carmichael, Chief Executive Officer

 

With a copy (which copy shall not constitute notice) to:

Herrick, Feinstein LLP

Two Park Avenue

New York, NY 10016

Facsimile No.: (212) 592-1500

Attn.: Richard M. Morris, Esq.

 



(ii) If to any other Holder, to:

 

The last known address of such Holder on the books and records of the Company;

 

(b) All such notices, requests and other communications will (w) if delivered
personally to the address as provided in this Section 11.6, be deemed given upon
delivery, (x) if delivered by facsimile transmission to the facsimile number as
provided in this Section 11.6, be deemed given upon receipt by the sender of
confirmation of such transmission, and (y) if delivered by mail in the manner
described above to the address as provided in this Section 11.6 upon the earlier
of the third Business Day following mailing or upon receipt and (z) if delivered
by overnight courier to the address as provided in this Section 11.6, be deemed
given on the earlier of the first Business Day following the date sent by such
overnight courier or upon receipt, (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 11.6). Any party
hereto may from time to time change its address, facsimile number or other
information for the purpose of notices to such party by giving notice specifying
such change to the other parties hereto in accordance with Section 11.6(a).

 



19

 

 

(c) Notwithstanding the provisions of this Section 11.6 to the contrary, the
Company may provide any Progress Report to a Holder or the Holders by posting
such information on its website, Facebook page or through any social media or
electronic communication and any filing by the Company with the Commission with
information that reasonably is the information required to be provided by a
Progress Report shall be deemed delivered to each Holder.

 

11.7 Headings; Certain Conventions. The headings of the various Articles and
Sections of this Agreement are for convenience of reference only and shall not
define, limit or otherwise affect any of the terms or provisions hereof. Unless
the context otherwise expressly requires, all references herein to Articles,
Sections and Exhibits are to Articles and Sections of, and Exhibits to, this
Agreement. The words “herein,” “hereunder” and “hereof” and words of similar
import refer to this Agreement as a whole and not to any particular Section or
provision. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Any reference to “date hereof”,
“date of this Agreement”, “date of this amendment” or similar terms shall mean
the Effective Date.

 

11.8 Gender. Whenever the pronouns “he” or “his” are used herein they shall also
be deemed to mean “she” or “hers” or “it” or “its” whenever applicable. Words in
the singular shall be read and construed as though in the plural and words in
the plural shall be construed as though in the singular in all cases where they
would so apply.

 

11.9 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance here from and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

11.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York applicable to a
contract executed and performed in such State; provided, however, that any
matters herein that are within the purview of the Nevada Revised Statutes,
Chapter 78 will be governed by and construed in accordance with such law.

 



20

 

 

11.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF SUCH PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any stockholder that holds
shares of Common Stock that is a Restricted Security may become a party to this
Agreement and a Holder under this Agreement after the Effective Date by
executing a joinder to this Agreement, in a form and substance acceptable to the
Company, and delivering it to the Company; provided, that the Company agrees to
such stockholder becoming a party to, and a Holder under, this Agreement.

 

11.13 TERMINATION OF OBLIGATIONS UNDER THIS AGREEMENT. The obligations of each
party to this Agreement shall terminate and no longer be effective upon the
Holdback Expiration Date; provided, that if the Holdback Expiration Date is the
effective date of the registration statement for the Proposed Offering, then the
obligations under ARTICLE III that expire by their respective terms after the
Holdback Expiration Date shall survive the Holdback Expiration Date.

 

11.14 Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof and
contains the sole and entire agreement among the parties hereto with respect to
the subject matter hereof.

 

11.15 Not a Offer for The Sale of Securities. This Agreement and the
documentation referenced in this Agreement does not constitute an offer or any
solicitation of an offer for the sale of any securities. Any such sale that
involves a public offering may only be made through a prospectus that is
included in a registration statement that has been filed with the Securities and
Exchange Commission and is effective.

 

[the next page is the beginning of the signature pages]



 

21

 

 

IN WITNESS WHEREOF, each of the undersigned has duly authorized and executed and
delivered this Agreement as of the Effective Date (as defined in this
Agreement).

 





  THE COMPANY   UBIQUITY, INC.           By:         Name:   Christopher
Carmichael     Title:   Chief Executive Officer





 

The signature page of each of the Holders to this Agreement at attached hereto

 

 

 

 

[Signature page to the Registration Rights Agreement by a Holder]



 

IN WITNESS WHEREOF, each of the undersigned has duly authorized and executed and
delivered this Agreement as of the Effective Date (as defined in this
Agreement).



 



      [Print Name of Holder]    







 

 



(sign here)             Print Name:           Print Title:         (if the
Holder is not an individual)  



 



Number of shares of Common Stock     Owned by such Holder:    





 

 

 

 

Form of the

Joinder to the Registration Rights Agreement

 

THIS JOINDER AGREEMENT (this “Joinder”) to that certain Registration Rights
Agreement (the “Agreement”) by and among Ubiquity, Inc., a Nevada corporation
(the “Company”), and the holders of shares of common stock of the Company that
are a party thereto, dated as of the Effective Date (as defined therein), is
made and entered into as of _______________ ____, 2014, by and between the
Company and ________________________ (“Holder”). Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Agreement.

 

WHEREAS, Holder is the owner of _______ shares of Common Stock;

 

WHEREAS, pursuant to the terms of the Agreement, in order to become a party to
the Agreement the Holder is required to enter into this Joinder.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

Agreement to be Bound. Holder hereby agrees that upon execution and delivery of
this Joinder by the Holder and the Company, the Holder shall become a party to
the Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Agreement as though an original party thereto. The
Company and Holder hereby acknowledge and agree that Holder shall be a party to
the Agreement at 11:59 p.m. on the date of this Joinder.

 

Successors and Assigns. This Joinder shall bind and inure to the benefit of and
be enforceable by the Company and its successors and assigns and Holder and its
successors and assigns.

 

Counterparts. This Joinder may be executed in counterparts, and as so executed
shall constitute one agreement binding on the Holder and the Company.

 

Governing Law. This Joinder shall be governed by, and construed in accordance
with, the laws and decisions of the State of Nevada, without regard to conflict
of law rules applied in such State.

 

Descriptive Headings. The captions used herein are intended for convenience of
reference only, shall not constitute any part of this Joinder and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Joinder.



 

[THE NEXT PAGE IS THE SIGNATURE PAGE.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Joinder
as of the date first above written.

 





  Ubiquity, Inc.,               By:     Name:     Title:





 



      [Print Name of Holder]    



 





(sign here)             Print Name:           Print Title:         (if the
Holder is not an individual)  





 



Number of shares of Common Stock     Owned by such Holder:    

 

 

 

 

Exhibit A

Text of NASDAQ Rule 5110(c)

 

(c) Reverse Mergers

 

(1) A Company that is formed by a Reverse Merger (a "Reverse Merger Company")
shall be eligible to submit an application for initial listing only if the
combined entity has, immediately preceding the filing of the initial listing
application:

 

(A) traded for at least one year in the U.S. over-the-counter market, on another
national securities exchange, or on a regulated foreign exchange, following the
filing with the Commission or Other Regulatory Authority of all required
information about the transaction, including audited financial statements for
the combined entity; and

 

(B) maintained a closing price of $4 per share or higher for a sustained period
of time, but in no event for less than 30 of the most recent 60 trading days.

 

(2) In addition to satisfying all of Nasdaq's other initial listing
requirements, a Reverse Merger Company will only be approved for listing if, at
the time of approval, it has:

 

(A) timely filed all required periodic financial reports with the Commission or
Other Regulatory Authority (Forms 10-Q, 10-K or 20-F) for the prior year,
including at least one annual report. The annual report must contain audited
financial statements for a full fiscal year commencing after filing the
information described in paragraph (1)(A) above; and

 

(B) maintained a closing price of $4 per share or higher for a sustained period
of time, but in no event for less than 30 of the most recent 60 trading days
prior to approval.

 

(3) A Reverse Merger Company will not be subject to the requirements of this
Rule 5110(c) if, in connection with its listing, it completes a firm commitment
underwritten public offering where the gross proceeds to the Reverse Merger
Company will be at least $40 million. In addition, a Reverse Merger Company will
no longer be subject to the requirements of this Rule 5110(c) once it has
satisfied the one-year trading requirement contained in paragraph (1)(A) above
and has filed at least four annual reports with the Commission or Other
Regulatory Authority containing all required audited financial statements for a
full fiscal year commencing after filing the information described in that
paragraph. In either case described in this paragraph (3), the Reverse Merger
Company must satisfy all applicable requirements for initial listing, including
the minimum price requirement and the requirement contained in Rule 5210(e) that
the Company not be delinquent in its filing obligation with the Commission or
Other Regulatory Authority.

 

Adopted March 12, 2009 (SR-NASDAQ-2009-018); amended June 16, 2009
(SR-NASDAQ-2009-052); amended Nov. 8, 2011 (SR-NASDAQ-2011-073).

 



 



